I concur in the result. I do not think that the failure of the defendant to put up testimony would render harmless an irregularity in summoning the jury. *Page 344 
Of the five jurors who failed to appear, one accepted service of the summons, one was a magistrate and disqualified, and the other three could not be found by the sheriff after they failed to respond to the summons. Under these conditions, I do not think the entire panel should have been dismissed under a motion to quash. State v. Tidwell, 100 S.C. 248;84 S.E., 778.
MR. JUSTICE MARION concurs.
                    ON PETITION FOR REHEARING